 1                                                           Judge:                      Christopher M. Alston
                                                             Chapter:                    7
 2
                                                             Hearing Date:               July 2, 2021
 3                                                           Hearing Time:               9:30 a.m.
                                                             Hearing Site                Telephonic – Call in
 4                                                                                       instructions at end of
                                                                                         document
 5                                                           Reply Date:                 June 25, 2021
 6
                                   UNITED STATES BANKRUPTCY COURT FOR THE
 7                                WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 8   In Re:                                                      Case No. 18-14820-CMA
 9
                                                                 NOTICE OF HEARING ON AND TRUSTEE’S
10
     SAMIA EL-MOSLIMANY                                          MOTION TO APPROVE AGREEMENT BETWEEN
                                                                 BANKRUPTCY ESTATES
11                                        Debtor.

12

13                                                        I. NOTICE
14
              PLEASE TAKE NOTICE that Ronald G. Brown, the Chapter 7 Trustee (“Trustee”) has filed a
15
     motion asking this Court to Approve Compromise and Settlement of Adversary Proceeding
16
     Number 19-01116 captioned as Brown v. Al-Yousef (the “Trustee’s Motion”).
17

18            The hearing on the Trustee’s Motion IS SET for hearing on Friday, July 2, 2021 at

19   9:30 a.m. The hearing will be conducted telephonically. The instructions to call in for the
20
     hearings are set forth at the end of this document.
21
                                            II.      FACTUAL BACKGROUND
22
     General Background
23

24
              2.1      Samia El-Moslimany (“Samia”)1 filed a voluntary Chapter 7 bankruptcy petition on

25   December 20, 2018 (“Petition Date”). Ronald G. Brown was appointed as the Chapter 7 Trustee the

26   same day (“Trustee Brown”). Among assets of the estate is real property located at 2655 SW 151st
27
     Place, Seattle, WA 98166 (“Property”). Samia owns a 50% interest in the Property. As of the
28
     1
      There is no disrespect intended by the use of their first names. It is just simpler since they have the same last
29   names.
     TRUSTEE’S MOTION TO APPROVE AGREEMENT                                                      Wood & Jones, P.S.
30   BETWEEN ESTATES                                                                                   303 N. 67th Street
                                                                                                Seattle WA 98103-5209
     Page 1                                                                                              (206) 623-4382
31

32
         Case 18-14820-CMA            Doc 171        Filed 06/11/21          Ent. 06/11/21 10:40:02               Pg. 1 of 5
     Petition Date, the Debtor’s mother, Ann Paxton El-Moslimany (“Ann”), owned the other 50%
 1

 2
     interest in the Property.

 3            2.2     Ann filed a voluntary chapter 7 bankruptcy petition on December 29, 2020, Case

 4   No. 20-13149. Nancy James was appointed as the Chapter 7 Trustee on the same date (“Trustee
 5
     James”). Ann passed away on January 25, 2021.
 6
              2.3     The Property is owned one-half by the Samia bankruptcy estate and one-half by the
 7
     Ann bankruptcy estate. Both Samia and Ann claimed the maximum homestead exemption in the
 8
     Property of $125,000. See Declaration of Ronald G. Brown filed simultaneously herewith (“Brown
 9

10   Declaration”).

11            2.4     On January 25, 2013, Hayat Sindi (“Sindi”) filed a complaint against the Debtor and

12   her mother, Ann El-Moslimany, seeking damages in the amount of $10,000,000.00 for defamation,
13
     tortious interference with contract, tortious interference with advantageous relations, and
14
     intentional infliction of emotional distress (the “Massachusetts Lawsuit”). See Adversary
15
     Proceeding Number 19-01116 - Docket #1, Exhibit 1.
16

17
              2.5     After trial, the jury awarded damages of $3,500,000.00 against Samia and

18   $600,000.00 against Ann, which was later reduced to $2,107,808.88 and $518,250.85, respectively.

19   On August 18, 2016, a Final Judgment was entered against the Debtor and Ann El-Moslimany. See
20
     Adversary Proceeding Number 19-01116- Docket #1, Exhibit 7.
21
              2.6     There is a consensual first position deed of trust in favor of Washington Federal
22
     Bank in the approximate amount of $420,000 recorded against the Property. There is a
23
     consensual deed of trust in favor of Aziza Al-Yousef (“Al-Yousef”), which was recorded several
24

25   weeks after a judgment was entered against Ann and Samia in the combined amount of

26   approximately $1,900,000 in a defamation proceeding brought by Hayat Sindi (“Sindi”) in
27   Massachusetts District Court. There is a recorded judgment against Samia in favor of Sindi in the
28
     amount of $1,550,299.00. There is a recorded judgment against Ann in favor of Sindi in the
29
     TRUSTEE’S MOTION TO APPROVE AGREEMENT                                       Wood & Jones, P.S.
30   BETWEEN ESTATES                                                                      303 N. 67th Street
                                                                                   Seattle WA 98103-5209
     Page 2                                                                                 (206) 623-4382
31

32
      Case 18-14820-CMA           Doc 171      Filed 06/11/21     Ent. 06/11/21 10:40:02             Pg. 2 of 5
     amount of $344,000.00. Sindi is the largest creditor in both the Samia bankruptcy estate and the
 1

 2
     Ann bankruptcy estate.

 3            2.7    On September 1, 2016 Samia and Ann executed a Promissory Note in favor of Al-

 4   Yousef, in the amount of $346,666.00. The Deed of Trust securing a Promissory Note executed by
 5
     Samia was recorded in King County on November 7, 2016. See Adversary Proceeding Number 19-
 6
     01116- Docket #1, Exhibit 11.
 7
              2.8    On September 12, 2019 Trustee Brown filed an Adversary Proceeding against Al-
 8
     Yousef seeking to avoid the deed of trust as a fraudulent transfer. Trustee Brown alleged in his
 9

10   Adversary complaint that the granting of the Deed of Trust to Al-Yousef was done intentionally to

11   at least hinder or delay, if not outright defraud, Sindi and prevent her from reaching the equity in

12   the Property to satisfy her judgments she held against Samia and Ann. Trustee Brown also
13
     alleged that the transfer, the granting of the Deed of Trust, was constructively fraudulent because
14
     Samia did not receive reasonably equivalent value in exchange for the transfer. Brown
15
     Declaration, ¶9.
16

17
              2.9    Samia and Ann, though her executor, Samia, have agreed to pay a total of $300,000

18   to obtain dismissal of the Adversary Proceeding and any claims that Trustee James has that relate

19   to the Al-Youssef deed of trust.
20
              2.10   Trustee Brown and Trustee James have agreed to split the settlement proceeds 80-
21
     20, with 80% going to the Samia estate. There are various reasons for the split. If Trustee Brown
22
     prevailed on his Complaint and the Al-Yousef deed of trust was avoided and preserved, he believes
23
     he would have stepped into the shoes of the second position deed of trust as to the entire property,
24

25   not just as to Samia’s 50% interest. Also, Trustee Brown believes that Sindi would be the main

26   beneficiary of the avoidance of the deed of trust. Ms. Sindi’s total claim is $1,900,000, 18% of which
27   is secured by a judgment against Ann’s 50% interest in the Property and the remaining 82% is
28
     secured by a judgment lien on Samia’s 50% interest in the Property. Finally, Trustee Brown and his
29
     TRUSTEE’S MOTION TO APPROVE AGREEMENT                                       Wood & Jones, P.S.
30   BETWEEN ESTATES                                                                      303 N. 67th Street
                                                                                   Seattle WA 98103-5209
     Page 3                                                                                 (206) 623-4382
31

32
      Case 18-14820-CMA          Doc 171      Filed 06/11/21      Ent. 06/11/21 10:40:02             Pg. 3 of 5
     counsel did all the work and incurred all of the fees relating to the Adversary Proceeding. The
 1

 2
     Adversary Proceeding has been very complicated with novel issues and innovative arguments.

 3   Brown Declaration, ¶12.

 4             WHEREFORE, Trustee Brown seeks approval of the Agreement Between Estates and
 5
     approval to execute the Agreement. A copy of the Agreement Between Parties is attached to this
 6
     Motion/Notice of Hearing and is being included in the mailing that will be sent to all creditors.
 7
                                                   VII. OBJECTIONS
 8
               Your rights may be affected. You should read these papers carefully and discuss them with
 9

10   your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may

11   wish to consult one.)

12             If you do not want the court to approve the Trustee’s Motion, or if you want the court to
13
     consider your views on the Trustee’s Motion, then on or before Friday, June 25, 2021, you, or your
14
     attorney must file your objection with the court and serve a copy upon Denice Moewes, Wood &
15
     Jones, P.S., 303 N. 67th Street, Seattle, WA 98103.
16

17
               If you mail your response, objection or comment to the Court and counsel, you must mail it

18   early enough so that the court will receive it on or before the date stated above.

19             If you or your attorneys do not take these steps, the Court may decide that you do not
20
     oppose the Trustee’s Motion and may enter an order granting the relief requested in the Trustee’s
21
     Motion.
22
               Further information regarding the Trustee’s Motion may be obtained by telephoning
23
     Denice E. Moewes, at (206) 623-4382.
24

25             Dated this 11th day of June 2021.
26
                                                        WOOD & JONES, P.S.
27
                                                        /s/ Denice E. Moewes
28                                                      Denice E. Moewes, WSBA # 19464
                                                        Attorney Chapter 7 Trustee
29
     TRUSTEE’S MOTION TO APPROVE AGREEMENT                                        Wood & Jones, P.S.
30   BETWEEN ESTATES                                                                       303 N. 67th Street
                                                                                    Seattle WA 98103-5209
     Page 4                                                                                  (206) 623-4382
31

32
      Case 18-14820-CMA            Doc 171         Filed 06/11/21    Ent. 06/11/21 10:40:02           Pg. 4 of 5
 1

 2
     Dial In Instructions:

 3            Dial: 1-888-363-4749
              Enter Access Code: 8955076 then press #
 4            Enter Security Code: 3564 then press #
              Speak when prompted.
 5

 6
     Guidelines:
            1. Use a land line phone and not a cell phone, if possible. Do not use a speaker phone.
 7          2. Make the call from a quiet area where background noise is minimal.
            3. Wait until the Judge calls your case before speaking.
 8          4. Do not put the phone on hold at any time after the call is connected.
            5. In the event you are unable to connect to the conference call after following the above
 9
                 procedures, please contact chambers at (206) 370-5330.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29
     TRUSTEE’S MOTION TO APPROVE AGREEMENT                                     Wood & Jones, P.S.
30   BETWEEN ESTATES                                                                   303 N. 67th Street
                                                                                Seattle WA 98103-5209
     Page 5                                                                              (206) 623-4382
31

32
      Case 18-14820-CMA         Doc 171      Filed 06/11/21     Ent. 06/11/21 10:40:02            Pg. 5 of 5
